NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALFREDO SALAZAR, JR., DOC# 508788, )
                                   )
          Appellant,               )
                                   )
v.                                 )                Case No. 2D17-2476
                                   )
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

Alfredo Salazar, pro se.

No appearance for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.